Citation Nr: 1817988	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was associated with the claims file.  

In October 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in the United States Army in Thailand from October 1967 to October 1968, and they reflect that he served at Korat Air Base.   

2.  The record evidence shows that the Veteran's military occupational specialty (MOS) was construction surveyor.

3.  The record evidence persuasively suggests that the Veteran worked near the base perimeter at Korat Royal Thai Air Force Base, which is one of the facilities where herbicides were sprayed in Thailand.

4.  The Veteran's lay statements regarding in-service herbicide exposure while working near the base perimeter at Korat Royal Thai Air Force Base are considered credible because they are consistent with the facts and circumstances of his active service.

5. The record evidence shows that the Veteran has been diagnosed as having diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active service as due to in-service herbicide exposure.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II.  He contends that this disability is due to in-service herbicide exposure while serving in Thailand.  The Veteran's service personnel records indicate that he served in Thailand from October 1967 to October 1968, and they reflect that he served at Korat Air Base.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

A Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as diabetes mellitus, type II, will be service-connected for such disorder.  38 C.F.R. § 3.309(e) (2017).  In this case, the diagnosis of diabetes mellitus, type II, is not in dispute.  Thus, if exposure to herbicides is established, service connection would be warranted.

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.q.  

During the June 2014 Board hearing, the Veteran in the case at hand testified that he was stationed at Korat Air Base as a member of an Army detachment that was building the facilities at the base.  The Veteran, as a construction surveyor, was asked to lay out a hangar for helicopters adjacent to the air strip and a road leading to it.  This required him to spend time near the perimeter of the air base.  (See June 2014 Board Hearing Transcript, pages 3-5; January 2017 personal statement.)  

DPRIS (Defense Personnel Records Information Retrieval System) was unable to verify the Veteran's alleged herbicide exposure.  The Veteran has provided personal testimony and photographic evidence that he was stationed at Korat Air Base. This evidence includes multiple photographs of him performing his duties as a construction surveyor, and he has labelled photographs showing himself performing such duties near the base's perimeter.  The Board finds no reason to doubt that these photographs are genuine, and they are consistent with the Veteran's own description of his in-service duties in Thailand.  The Board therefore finds that, with reasonable doubt resolved in favor of the Veteran, the Veteran was exposed to herbicides during service on a facts found basis.

As the Veteran was exposed to herbicides during service and now has diabetes mellitus, type II, service connection for diabetes mellitus, type II, is warranted.  See 38 C.F.R. § 3.309(e).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


